Exhibit 99.1 RESOLUTE ENERGY CORPORATION PROVIDES PRODUCTION AND COST GUIDANCE; ANNOUNCES 2 Denver, Colorado – December 19, 2016 – Resolute Energy Corporation (“Resolute” or the “Company”) (NYSE: REN) today announced its 2017 capital budget and issued guidance as to anticipated production and costs for 2017. 2017 Plan highlights: • Annual production of 8.7 to 10.2 million barrels of oil equivalent ("MMBoe"), a year-over-year increase of more than 85 percent at the mid-point. • Anticipated capital budget of $210 to $240 million with 65 percent expected to be funded internally, balance expected to be funded by revolver borrowings. • A two rig drilling program in the Delaware Basin targeting 22 gross (20.8 net) wells; all mid and long length Wolfcamp laterals. • Year-end 2017 total debt to Adjusted EBITDA of approximately 3.2 times. • Continued improvement in per unit cost metrics for both operating expenses and overhead.
